Sheewood, J.
Prosecuted for an assault with intent to kill one D. P. Moore by shooting him with a pistol, the defendant was tried, convicted and sentenced to two years’ imprisonment in the penitentiary, and he appeals to this court.
Among the proceedings subsequent to the trial was • an order of the court made May 27, 1891, granting the defendant ninety days from that date in which to file his bill of exceptions.
On the third of October next thereafter, in vacation, the judge of the circuit court extended the time until the fifth of that month for filing the bill; and the bill was accordingly filed on October 3rd. This so-called extension was without authority of law, and there is therefore no bill of exceptions preserved. State v. Scott, 113 Mo. 559.
Since there is no bill of exceptions and no error in the record proper, we affirm the judgment.
All concur.